                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________
CHARLES PIERRE,
                                           Plaintiff,           DECISION and ORDER
-vs-
                                                                16-CV-6428 CJS
CITY OF ROCHESTER, ROCHESTER POLICE
DEPARTMENT, MICHAEL GREEN, SANDRA
DOORLEY, MONROE COUNTY DISTRICT
ATTORNEY, MONROE COUNTY DISTRICT
ATTORNEY=S OFFICE and MONROE COUNTY,
                                Defendants.
__________________________________________

                                     INTRODUCTION

       Now before the Court is Plaintiff’s “Motion to Reargue” (Docket No. [#54]), directed

at a Decision and Order [#50] that the Court issued on September 7, 2018.               The

application is denied.

                                         BACKGROUND

       The reader is presumed to be familiar with the Court’s previous Decision and Order

[#50], which went through the facts of this action in great detail.

       Briefly, Charles Pierre (APlaintiff@) filed this action under 42 U.S.C. ' 1983 and New

York State Law, alleging that he was improperly convicted of murder and arson, and that

defendants subsequently delayed informing him --for more than eight years-- of evidence

obtained post-conviction that eventually contributed to his convictions being vacated.

       The evidence which Defendants allegedly delayed providing to Plaintiff was the

assertion by Kathleen Boyd (“Mrs. Boyd”) that her husband, Darrell Boyd (“Mr. Boyd”),

was actually responsible for the murders and arson for which Plaintiff had been convicted.

                                              1
The Boyds had lived in the same apartment house as the murder victims, who were killed

on August 2, 2002. According to Mrs. Boyd, within a day after the murders her husband

told her that he had robbed and murdered the victims, and that he had set the victims’

apartment on fire to cover up his crimes. However, Mrs. Boyd did not tell anyone about

her husband’s involvement, because she feared him and because she feared that she

might be prosecuted along with him.

       However, on September 18, 2005, Mrs. Boyd told a police officer, RPD Officer

Bushart (“Bushart”), who was responding to her 911 domestic violence call, that her

husband was guilty of the murders. In particular, in the presence of both Mr. Boyd and

Bushart, Mrs. Boyd stated that Mr. Boyd was responsible for the murders, and that she

would disclose more details unless he agreed to leave the marital residence immediately.

After Mr. Boyd left the residence, Bushart attempted to question Mrs. Boyd further about

her statement, but she refused to provide any additional information. Bushart wrote a

report concerning the event, stating:

       Police responded to 835-7 Merchants Rd. for a family trouble. In anger, S-
       Kathleen Boyd stated that S- Darrell Boyd had committed arson & murder.
       S- Kathleen Body threatened to divulge the details unless he left. S-
       Darrell Boyd appeared to become upset by this. S- Kathleen Boyd stated
       that S- Darrell Boyd was responsible for the arson/homicide at 262 First St.
       and that an innocent person was in prison for the incident. After S- Darrell
       Boyd left, S- Kathleen Boyd would not discuss the matter further.

(Docket No. [#32], Exhibit B). Bushart’s supervisor reviewed the report and placed it in

the RPD’s files.

       Subsequently, for approximately seven more years, Mrs. Boyd continued to remain


                                            2
silent about her husband’s involvement in the murders. Then, on May 2, 2012, RPD

Investigator Robert Brennan (ABrennan@) was investigating Mr. Boyd=s involvement in

another crime, when he discovered Bushart’s 2005 report in the RPD=s files. Brennan,

along with his partner, Investigator Galetta (“Galetta”) interviewed Mrs. Boyd, who

admitted that her husband had confessed to her that he had committed the murders and

arson. At the close of the interview, Brennan and Galetta told Mrs. Boyd not to discuss

the matter with anyone else.

       The interview by Brennan and Galetta led to an investigation by the RPD and

Monroe County District Attorney’s Office, which eventually found that Mr. Boyd had also

discussed the murders with other persons while he was in jail.

       On November 25, 2013, the District Attorney=s Office informed Plaintiff that it had

evidence that Mr. Boyd had confessed to his wife and others that he had committed the

murders. Plaintiff used this information to file a successful collateral attack pursuant to

New York Criminal Procedure Law (ACPL) ' 440.10(1)(g). The District Attorney elected

to re-try Plaintiff, but he was acquitted at the second trial.

       Plaintiff eventually commenced this action. On September 7, 2018, the Court

issued a Decision and Order (Docket No. [#50]) granting the City Defendants’ motion to

dismiss and denying Plaintiff’s cross-motion to amend as to the City Defendants. The

action remains pending as to the County Defendants.

       On October 9, 2018, Plaintiff filed the subject Motion to Reargue [#54], purportedly

pursuant to Rules 59(e) and 60(b)(1) of the Federal Rules of Civil Procedure. The

application claims that the aforementioned Decision and Order [#50] contains “several

                                               3
factual and legal errors,” involving the Court’s failure “to look at the facts in the light most

favorable to Plaintiff.”1 That is, Plaintiff believes the Court failed to accept the material

facts alleged in his Amended Complaint as true and to draw all reasonable inferences in

his favor. Plaintiff contends that the Court erred in this regard when it inferred that Mrs.

Boyd had apparently not told Bushart how she knew that her husband had committed the

murders. Specifically, in a footnote, the Court stated:

          At the time of the murders and arson in 2002, Mr. & Mrs. Boyd resided in the same
          apartment building at 262 First Street as the victims, and Mr. Boyd confessed to
          Mrs. Boyd that he was guilty of the crimes. However, there is no indication that
          Mrs. Boyd provided either of those bits of highly-relevant information to Bushart.
          See, Docket No. [#32], Exhibit B. Consequently, it appears that Mrs. Boyd merely
          made the bald assertion that her husband was responsible for the murders, without
          indicating the basis for her statement. Moreover, when Bushart asked her to
          explain the statement, she refused. Therefore, the statement in ¶ 31 of the
          Proposed Amended Complaint that Mrs. Boyd told Bushart that “her husband
          (Darrell Boyd) had confessed to a homicide on First Street” is actually incorrect,
          and is further refuted by the next paragraph of the pleading, ¶ 32, which admits
          that Bushart recorded what Mrs. Boyd had said in his report. Therefore, the
          assertion in ¶ 31 of the pleading that Bushart knew Mr. Boyd had confessed to the
          crimes is a logical leap that is unsupported by, and indeed, is refuted by, Bushart’s
          report.

Decision and Order [#50] at p. 4, n. 5. Plaintiff contends that the Court should have

instead drawn the inference that Mrs. Boyd told Bushart that her husband had confessed

to her that he committed the crimes.

          Further, Plaintiff contends that the Court failed to draw all reasonable inferences

in his favor when it described how the RPD Defendants conducted their investigation after



1
    Docket No. [#54-2] at un-numbered pp. 2, 5.

                                                  4
Investigator Brennan learned, in 2012, of Mrs. Boyd’s statement implicating her husband

in the murders. In that regard, the Court accurately pointed out that such investigation

discovered additional information that corroborated Mrs. Boyd’s statement, and which

eventually helped Plaintiff to have his convictions set aside. Plaintiff, though, believes

that such observation was unfair to him, insofar as it assumed that “the Defendants’

‘investigative efforts’ were beneficial to the Plaintiff’s interest.”2

          Additionally, Plaintiff maintains that the Court erred by indicating that Investigators

Brennan and Galetta seemingly had a legitimate reason for telling Mrs. Boyd not to

discuss the matter with anyone else while they investigated her claim, and that, in any

event, it did not seem likely that Mrs. Boyd would have talked to anyone, since she had

not done so during the preceding decade. Specifically, as part of its analysis of Plaintiff’s

Russo Fourth Amendment claim, the Court stated:

          Although Brennan and Galetta may have told Mrs. Boyd not to talk to anyone about
          the matter while they investigated it, such fact does not amount to suppression of
          evidence, particularly since there is no indication that Mrs. Boyd had any intention
          to talk to Plaintiff, or anyone else, about the matter. In any event, the pleading
          does not suggest that the investigators’ intent in that regard was malicious or
          wrongful. Rather, it seems obvious that Brennan wanted to interview Plaintiff
          without him knowing the true reason therefor, which is a legitimate investigative
          tactic.3

Plaintiff maintains that the Court should have instead drawn the inference that Brennan

and Galetta told Mrs. Boyd not to discuss the matter with anyone because they wanted




2
    Docket No. [#54-2] at p. 4.
3
    Docket No. [#50] at p. 33.

                                                 5
to “intentionally and maliciously suppress[ ] this exculpatory evidence.”4 Further, Plaintiff

argues that the Court should have drawn the inference that Mrs. Boyd would have told

him about her husband’s confession but for Brennan and Galetta telling her not to discuss

the matter with anyone. Plaintiff’s theory on this point is that if Brennan and Galetta had

not told Mrs. Boyd to keep the matter to herself while they investigated it, she would have

contacted him in prison and told him about Mr. Boyd’s involvement, which would have

enabled him to bring his CPL § 440.10 motion sooner.

          On October 19, 2018, City Defendants filed a response [#58, 59] to Plaintiff’s

motion. City Defendants essentially argue that Plaintiff’s motion should be denied, since

the Court drew all reasonable inferences in Plaintiff’s favor, and since the points about

which Plaintiff complains would not have changed the outcome of the Court’s ruling.

                                          DISCUSSION

          Although Plaintiff purports to bring this motion pursuant to Rules 59(e) and

60(b)(1), the latter rule is not generally used to seek reconsideration of an alleged error

by the Court. See, Turner v. Vill. of Lakewood, N.Y., 594 F. App'x 25, 25–26 (2d Cir. 2015)

(“Rule 60(b)(1) “provides for relief from mistake, inadvertence, surprise, or excusable

neglect. Generally this provision has been invoked to remedy the mistake of a party or

his representatives.” In re Emergency Beacon Corp., 666 F.2d 754, 759 (2d Cir.1981)

(emphasis added). If a party seeks to challenge a decision of the district court, as the

plaintiffs do here, on the grounds that it is mistaken or erroneous, there are other rules




4
    Docket No. [#54-2] at p. 5.

                                              6
under which he or she may proceed, most obviously a direct appeal in the Court of

Appeals under Federal Rule of Appellate Procedure 4, or a motion in the district court

under Federal Rule of Civil Procedure 59(e) to alter or amend the judgment in question.”).

       Rule 59(e), on the other hand, pertains to motions “to alter or amend a Judgment.”

A “judgment” “includes a decree and any order from which an appeal lies.” Fed.R.Civ.P.

54(a). Here, the Court has dismissed Plaintiff’s claims against City Defendants, but not

County Defendants, and has not yet entered judgment.

       Accordingly, the case and Plaintiff’s motion are covered by Rule 54(b), “Judgment

on Multiple Claims or Involving Multiple Parties,” which states:

       When an action presents more than one claim for relief--whether as a claim,
       counterclaim, crossclaim, or third-party claim--or when multiple parties are
       involved, the court may direct entry of a final judgment as to one or more, but fewer
       than all, claims or parties only if the court expressly determines that there is no just
       reason for delay. Otherwise, any order or other decision, however designated, that
       adjudicates fewer than all the claims or the rights and liabilities of fewer than all
       the parties does not end the action as to any of the claims or parties and may be
       revised at any time before the entry of a judgment adjudicating all the claims and
       all the parties' rights and liabilities.

Fed. R. Civ. P. 54(b) (Westlaw 2018); see also, Warr v. Liberatore, No. 13-CV-6508P,

2018 WL 3237733, at *1 (W.D.N.Y. July 3, 2018) (“While the Federal Rules of Civil

Procedure do not expressly provide for a motion to ‘reconsider’ a prior order, motions for

reconsideration may be filed under Federal Rules of Civil Procedure 59(e), 54(b), or 60(b).

In this case, because the Decision did not result in an appealable final judgment, Rule

54(b) governs this motion for reconsideration.”) (citations and internal quotation marks

omitted).


                                              7
        “In other words, under Rule 54(b), the Court has inherent power to reconsider any

of its own entries prior to the entry of a judgment adjudicating all the claims.” Warr v.

Liberatore, 2018 WL 3237733, at *1 (citation and internal quotation marks omitted).

However,

        [t]he Second Circuit has limited district courts’ reconsideration of earlier decisions
        under Rule 54(b) by treating those decisions as law of the case, which gives a
        district court discretion to revisit earlier rulings in the same case, subject to the
        caveat that where litigants have once battled for the court’s decision, they should
        neither be required, nor without good reason permitted, to battle for it again.
        Motions for reconsideration will generally be denied unless there is an intervening
        change of controlling law, the availability of new evidence, or the need to correct
        clear error or prevent manifest injustice. These criteria are strictly construed
        against the moving party so as to avoid repetitive arguments on issues that have
        been considered fully by the court. Importantly, a party may not use a motion for
        reconsideration to advance theories of relief or facts that were not previously
        presented to the court.

Warr v. Liberatore, 2018 WL 3237733, at *2 (emphasis added; citations and internal

quotation marks omitted).

        Here, at the outset the Court notes that Plaintiff’s motion is supported in part with

evidence outside of the pleadings, including an affidavit from Mrs. Boyd5 and testimony

by Officer Bushart at Plaintiff’s 2015 re-trial. However, the Court will not consider those

materials, since they were not part of the Amended Complaint which the Court was

evaluating in the underlying Decision and Order [#50].




5
  According to Black’s Law Dictionary, 10th Ed., a notary’s jurat typically “certifies three things: (1) that the
person signing the document did so in the officer’s presence, (2) that the signer appeared before the
officer on the date indicated, and (3) that the officer administered an oath or affirmation to the signer, who
swore to or affirmed the contents of the document.” Strangely, Mrs. Boyd’s affidavit, which purports to be
notarized by Plaintiff’s attorney, is not dated, either as part of the affidavit or as part of the jurat.

                                                        8
         Regarding the grounds for Plaintiff’s motion, he has not identified any change in

controlling law or submitted any newly-discovered evidence that may properly be

considered. Rather, Plaintiff apparently maintains that the Court committed a “clear

error” by failing to properly apply the Rule 12(b)(6) standard, which requires courts to

“accept the plausible factual allegations contained in the complaint as true and draw all

reasonable inferences in favor of the nonmoving party.” Burnette v. Carothers, 192 F.3d

52, 56 (2d Cir.1999), cert. den. 531 U.S. 1052, 121 S.Ct. 657 (2000).            However,

Plaintiff’s arguments lack merit.

         To begin with, the Court does not agree that it was required to accept as true the

Amended Complaint’s assertion that “”[d]uring the course of Defendant Bushart’s

conversation with Kathleen Boyd, she indicated that he husband (Darrell Boyd) had

confessed to a homicide on First Street.”6 This statement, in addition to being hearsay,

is a mere bare assertion, unsupported by any explanation as to how Plaintiff would know

what Mrs. Boyd told Bushart twelve years earlier. See, Miller v. Mchugh, No. 14-CV-5026

(CS), 2016 WL 698147, at *5 (S.D.N.Y. Feb. 19, 2016) (citing Iqbal for the proposition

that “bare assertions cannot constitute a plausible claim for relief.”), appeal dismissed

(May 5, 2016). Meanwhile, the Amended Complaint’s very next paragraph indicates that

what Mrs. Boyd actually said to Bushart was “recorded” in Bushart’s report, which does

not indicate that Mrs. Boyd told Bushart that her husband had confessed to murder.7

Rather, as set forth earlier, Bushart’s report states:



6
    Amended Complaint at ¶ 31.
7
    Amended Complaint at ¶ 32.

                                              9
        Police responded to 835-7 Merchants Rd. for a family trouble. In anger, S-
        Kathleen Boyd stated that S- Darrell Boyd had committed arson & murder.
        S- Kathleen Body threatened to divulge the details unless he left. S-
        Darrell Boyd appeared to become upset by this. S- Kathleen Boyd stated
        that S- Darrell Boyd was responsible for the arson/homicide at 262 First St.
        and that an innocent person was in prison for the incident. After S- Darrell
        Boyd left, S- Kathleen Boyd would not discuss the matter further.

(Docket No. [#32], Exhibit B). Notably absent from the report is any reference to an

admission or confession of guilt by Mr. Boyd. Consequently, and as the Court explained

in its prior Decision and Order, it is not clear from Bushart’s report how Mrs. Boyd claimed

to know that her husband was guilty of murder. Accordingly, the inference which the

Court drew was reasonable.8

        This issue is irrelevant, however, because even if the Court had accepted the

assertion that Mrs. Boyd told Bushart that her husband had confessed to the First Street

murders, 9 the Court would still have granted City Defendants’ motion to dismiss and

denied Plaintiff’s cross-motion to amend, for the reasons discussed in the prior Decision

and Order [#50].

        Nor does the Court agree with Plaintiff that it erred insofar as it suggested that “the




8
  All of this discussion would be unnecessary if Plaintiff had drafted his pleading more clearly. As it was,
the Court was faced with an apparent contradiction in the Amended Complaint, which it resolved by
drawing a reasonable inference from the best indicator of what Mrs. Boyd actually said, i.e., Bushart’s
contemporaneous report.
8
  Docket No. [#54-2] at p. 4.
9
  Either way, Bushart was faced with a bare, unsubstantiated allegation from Mrs. Boyd, that her husband
was a murderer. Whether or not Mrs. Boyd told Bushart that Mr. Boyd had confessed is really beside the
point, since Bushart would still have had no way of knowing whether she was telling the truth. However,
for purposes of this lawsuit, what Mrs. Boyd actually said is less important than what Bushart did in
response to the statement. As to that, Bushart took the statement seriously and attempted to question
Mrs. Boyd further, but she refused to cooperate with him.

                                                     10
Defendants’ ‘investigative efforts’ were beneficial to the Plaintiff’s interest.”10 As was

evident from the record before the Court on the 12(b)(6) motion, those investigative efforts

were clearly beneficial to Plaintiff, as explained in the underlying Decision and Order

[#50]. For example, such investigative efforts uncovered evidence corroborating Mrs.

Boyd’s claim, which Plaintiff used to successfully collaterally attack his conviction.

Moreover, the Court’s observation that the investigation was ultimately helpful to Plaintiff

(even though it took longer than Plaintiff would have wanted) was relevant to the Court’s

analysis of whether Plaintiff had stated a plausible constitutional claim, such as under

Russo v. City of Bridgeport, 479 F.3d 196 (2d Cir. 2007). In that regard, the Court was

pointing out that although Plaintiff wishes that he had been told about Mrs. Boyd’s

statement immediately, rather than after the investigation was completed, this is not a

situation, such as existed in Russo, where the defendants attempted to prevent the

Plaintiff from ever learning about clearly-exonerating evidence by hiding it in a drawer.

          Finally, the Court does not agree that it erred when it drew the inferences that

Brennan and Galetta seemingly had a legitimate reason for telling Mrs. Boyd not to

discuss the case with anyone while they investigated, and that it was unlikely in any event

that Mrs. Boyd would have discussed the matter with others.           Such inferences are

reasonable, based on the facts alleged in the Amended Complaint. Namely, the pleading

indicates that Brennan wanted to interview Plaintiff without him knowing the true reason

for the interview, as an investigative technique, and the pleading also points out that Mrs.




10
     Docket No. [#54-2] at p. 4.

                                             11
Boyd had not shown any inclination to talk to anyone about the matter during the

preceding ten years. In the absence of contrary factual allegations, it would have been

unreasonable to draw the inferences suggested by Plaintiff, namely, that Brennan and

Galetta had a malicious purpose for telling Mrs. Boyd not to discuss the case, and that

but for their instructions Mrs. Boyd would have immediately contacted Plaintiff in prison

and told him about her husband’s guilt. Plaintiff’s argument on these points rests only

on “bare allegations” and “formulaic recitations of the elements of a constitutional

violation,” which the Court was not required to credit.11

         In sum, Plaintiff has not shown that the Court should reconsider its prior Decision

and Order [#50].

                                        CONCLUSION

         Plaintiff’s Motion to Reargue/Motion for Reconsideration [#54] is denied.

         SO ORDERED.

Dated:       Rochester, New York
             November 2, 2018

                                                 ENTER:



                                                 /s/ Charles J. Siragusa
                                                 CHARLES J. SIRAGUSA
                                                 United States District Judge



11
 See, D'Alessandro v. City of New York, 713 F. App'x 1, 3 (2d Cir. Octo. 17, 2017) (“[P]leadings that are
no more than conclusions are not entitled to the assumption of truth. Bare assertions that amount to
nothing more than a formulaic recitation of the elements of a constitutional violation are conclusory and
not entitled to be assumed true.”) (citations and internal quotation marks omitted).

                                                    12
